Filing#Case                                                                M.Page
            1:21-cv-23152-JEM Document 1-1 Entered on FLSD Docket 08/31/2021
        1JJ615143   E-F.iled 07/28/2021 05:41 :02 PM                          ;t\A'Vl I 1(~ of 5                              ff
                                IN THE CIRCUIT COURT OF THE 11 th
                                             JUDICIAL CIRCUIT IN AND FO~
                                                                             6 13131 @12.l.O:PM                    I
                                             MIAMI-DADE COUNTY, FLORIDA

                                                   GENERAL JURISDICTION

                                             CASE NO.: 2021-018003 CA 01

  MAYDELIN PINEDA; and
  Maydel Talabera as personal
  representative for Y.P., a minor,

           Plaintiffs,
   vs.                                                                    s UMMON
   CARRIE ANDREA THOMPSON; and
   UNITED STATES POSTAL SERVICE,

           Defendants.

   THE STATE OF FLORIDA:
   To Each Sheriff of the State:

   You ARE COMMANDED to serve this sununons and a                                         copy of the complaint or
   petition in this action on defendant(s):

                             UNITED STATES POSTAL SERVICE
                           BY SERVING: ARIANA FAJARDO OSHAN
             UNITED STATES ATTORNEY FOR THE SOUTHERN DISTRICT OF FLORIDA
                         99 NE 4th STREET, MIAMI, FLORIDA 33132
                               ATTN:CIVILPROCESSCLERK

   Each defendant is required to serve written defenses to the complaint or
   petition on Plaintiff's Attorney:

                                   THE FOUNDERS LAW, P.A.
                 5881 NW 151ST STREET, SUITE 125, MIAMI LAKES, FLORIDA 33014
         Service emails: Robert@TheFoundersLaw.com and Maria@TheFoundersLaw.com
   within 20 days after service of this sununons on that defendant, exclusive of
   the day of service, and to file the original of the defenses with the Clerk
   of this Court either before service on Plaintiff's attorney or immediately
   thereafter.   If a defendant fails to do so, a default will be entered
   against that defendant for the relief demanded in the complaint or petition.
                                                                IMPORTANTE
             Usted ha sido demandaclo legalmente .   Tiene 20 dias contados a partir del recibo de esta notificacion para contestar la
   demand& adjunta , por escrito, y presentarla ante este tribunal .    Una llamada telefonica no lo protegera.   Si usted desea que el
   tribunal considere su defensa , debe presentar su respuesta por escrito, incluyendo el numero de caso y los nombres de las partes
   interesadas .   Si usted no contest& la demand& a tiempo, pudiese perder el caso y podria ser despojado de sus ingresos y
   propiedades, o privado de sus derechos , sin previo aviso del tribunal .     Existen otros requisitos legales.    Si lo desea, puede
   usted consultar a un abogado inmediatamente .    Si no conoce a un abogado , puede llamar a una de las oficinas de asistencia legal
   que aparencen en la guia telefonica .
              Si desea responder a la demanda por su cuenta , al mismo tiempo en que present& su respuesta ante el tribunal, debera
   usted enviar por correo o entregar una copia de su respuesta a la persona demoninada abajo como "Plaintiff/Plaintiff
   Attorney"(Demandante o Abogado del Demandante) .


                                                                                                            DATE
    Harvey Ruvin,
    Clerk of Courts
                                                   / 1 2179'4~L. ()                                    7/30/2021
                                      BY:
                                                 JJ{Ef/L j',;.0/('k:)(_
   CLERK OF COURTS
                                                       DEPUTY CLERK
     Case 1:21-cv-23152-JEM Document 1-1 Entered on FLSD Docket 08/31/2021 Page 2 of 5
Filing# 13J470749 E-Eiled 07/27/2021 11:16:04 AM


                                        IN THE CIRCUIT COURT OF THE 11th
                                          JUDICIAL CIRCUIT IN AND FOR
                                         MIAMI-DADE COUNTY, FLORIDA

                                                   CIVIL DIVISION

                                                      CASE NO.


        MAYDELIN PINEDA; and
        Maydel Talabera as personal representative for
        Y.P. (a minor)

                  Plaintiff,
        vs.

        CARRIE ANDREA THOMPSON; and
        UNITED STATES POSTAL SERVICE.

                  Defendants.
        - - - - - - - - - - - - - -I

                                           COMPLAINT FOR DAMAGES

                  Plaintiffs, MA YDELIN PINEDA TALABERA and YANIA PINEDA, sue Defendants,

        CARRIE ANDREA THOMPSON; and UNITED STATES POSTAL SERVICE ("USPS"), and

        allege:

                                              JURISDICTION AND VENUE

                  1.      This is an action for damages that exceed THIRTY THOUSAND DOLLARS

        ($30,000.00) exclusive of costs.

                  2.      Venue is proper in Miami-Dade County where the incident giving rise to this lawsuit

        occurred.

                  3.      Plaintiffs filed a claim (the "Claim") with USPS pursuant to the Federal Tort Claims

        Act (FTCA) on December 7, 2020.
Case 1:21-cv-23152-JEM Document 1-1 Entered on FLSD Docket 08/31/2021 Page 3 of 5
  Case No.:
  Page 2 of 4

         4.      As of the date of the filing of this Complaint, USPS has failed to make a final

  disposition of the Claim.

                                               PARTIES


          5.     Defendant, UNITED STATES POSTAL SERVICE ("USPS"), is an independent

  establishment of the executive branch of the Government of the United States.

          6.     Defendant, CARRIE ANDREA THOMPSON ("THOMPSON") is, and was, at all

  times material hereto, an employee of USPS.

          7.     Plaintiffs, MAYDELIN PINEDA TALABERA; and Y ANIA PINEDA, is, and was

  at all times material hereto a resident of Miami-Dade County and was involved in a motor vehicle

  collision in Miami-Dade County with the above-mentioned Defendants and are otherwise suijuris.

                          ALLEGATIONS COMMON TO ALL COUNTS

          8.     On March 1, 2020, Plaintiffs were driving northbound on NW 42 nd Ave., at NW 183rd

  Street when their car was struck from behind by a vehicle that was pushed into their car by the USPS

  van (the "Van") being driven by Defendant, Carrie Andrea Thompson.

          9.     Thompson was within the course and scope of her employment with USPS when the

  van she was driving struck a vehicle and pushed it into the vehicle occupied by Plaintiffs.

          10.    As a result of Defendants' actions, or negligence, Plaintiffs suffered damages to their

  person and property.

                 COUNT I: NEGLIGENCE V. CARRIE ANDREA THOMPSON

          Plaintiff re-alleges and incorporates herein paragraphs 1-8, and further alleges:

          11 .   On March 1, 2020, Thompson was driving the Van pursuant to her duties as a USPS

  employee when she caused an accident that involved Plaintiffs' vehicle.
Case 1:21-cv-23152-JEM Document 1-1 Entered on FLSD Docket 08/31/2021 Page 4 of 5
  Case No.:
  Page 3 of 4

          12.      Thompson owed Plaintiff a duty of care to operate her vehicle in a safe and

  reasonable manner, and to comply with Florida Traffic Laws.

          13.      Thompson breached that duty when she:

                           a. Operated her vehicle in a careless or negligent manner.

                           b. Struck a vehicle from behind, which was then pushed into Plaintiffs'

                               vehicle.

          14.      Thompson' s failure to operate her Van in a safe and reasonable manner was the

  direct and proximate cause of the collision.

          15.      As a result of Defendant, Thompsons's negligence, Plaintiffs suffered bodily injury

  and resulting pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the

  enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss of

  earnings, loss of ability to earn money, and aggravation of a previously existing condition. The

  losses are permanent and continuing and Plaintiff will suffer such losses in the future.

          WHEREFORE, Plaintiffs, demand judgment for compensatory damages against Defendant

  Thompson, together with costs allowed by law, pre and post judgment interest, and demands trial by

  jury on all issues so triable.

                                        COUNT II:
                       VICARIOUS LIABILITY FOR NEGLIGENCE V. USPS

          Plaintiff re-alleges and incorporates herein paragraphs 1-8, and further alleges:

          16.      On March 1, 2020, Thompson was driving the Van pursuant to her duties as a USPS

  employee when she caused an accident that involved Plaintiffs' vehicle.

          17.      Thompson owed Plaintiff a duty of care to operate her vehicle in a safe and

  reasonable manner, and to comply with Florida Traffic Laws.

           18.     Thompson breached that duty when she:
Case 1:21-cv-23152-JEM Document 1-1 Entered on FLSD Docket 08/31/2021 Page 5 of 5
  Case No. :
  Page 4 of 4

                              c. Operated her vehicle in a careless or negligent manner.

                              d. Struck a vehicle from behind, which was then pushed into Plaintiffs'

                                 vehicle.

          19.     Thompson' s failure to operate her Van in a safe and reasonable manner was the

  direct and proximate cause of the collision.

          20.     As a result of Defendant, Thompsons' s negligence, Plaintiffs suffered bodily injury

  and resulting pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the

  enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss of

  earnings, loss of ability to earn money, and aggravation of a previously existing condition. The

  losses are permanent and continuing and Plaintiff will suffer such losses in the future.

          WHEREFORE, Plaintiff, demands judgment for compensatory damages against Defendant

  USPS, together with costs allowed by law, pre and post judgment interest, and demands trial by jury

  on all issues so triable.


                                                           The Founders Law
                                                           Attorneys for Plaintiff
                                                           5881 NW 15pt St.
                                                           Ste. 125
                                                           Miami Lakes, Florida 33014
                                                           Tel: (866) 822-6783
                                                           Email: ndemahy@thefounderslaw.com
                                                                   robert@thefounderslaw.com
                                                                   rnaria@thefounderslaw .corn



                                                           By: ISi NICHOLAS DEMAHY
                                                                   NICHOLAS A. DEMAHY
                                                                   Florida Bar No. 123790
